Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Applicant’s arguments does not address the newly provided prior art of and Love et al. (US 20190238263 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4-5, 8, 11-12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (US 20190028300 A1) in view of Briscoe et al. (US 20130088997 A1) and Love et al. (US 20190238263 A1).

Claim 1. 	Mathew teaches a method for a first computer system to perform network diagnosis, wherein the method comprises:
detecting an egress packet having an inner header that is addressed from a first virtualized computing instance to a second virtualized computing instance; (FIG. 5, step 545, FIG. 6, Host 110A, VM1 131, Host 110B, VM3 133, ¶0054, detecting an egress packet 620 having an inner header addressed from virtual computing instances VM1 131 to VM3 133)
generating an encapsulated packet by encapsulating the egress packet with an outer header that is addressed from the first computer system to a second computer system; and (FIG. 5, FIG. 6, Host 110A, VM1 131, Host 110B, step 545, ¶0054, generating an encapsulated packet 630 with a modified outer header from VM1 131 to VM3 133) 
sending the encapsulated packet towards the second virtualized computing instance (FIG. 5, step 560, ¶0055, sending the encapsulated packet to VM133) to cause a second computer system to perform one or more remediation actions based on the network diagnosis code information. (Examiner notes that “to cause a second computer….” comprises an intended use statement; the packet is encapsulated with network diagnosis code information, See Specification [0033], that does not appear to comprise any sort of instruction, command, or request, but rather is purely descriptive to “indicate whether each of the multiple network issues is detected or not detected,” as such, it is only the intention to cause subsequent performance by a second computing system, for example, a stop sign does not “cause” a car to stop, but rather informs a driver of a vehicle to stop for legal, safety, or other reasons)
However, Mathew does not explicitly teach determining, by one or more logical forwarding elements supported by the first computer system, whether each of multiple network issues is detected for the egress packet or a datapath between the first virtualized computing instance and the second virtualized computing instance;
generating network diagnosis code information specifying whether each of the multiple network issues is detected or not detected, wherein the network diagnosis code information specifies: a first code that indicates whether or not there is detection of a first network issue from the multiple network issues and a second code that indicates whether or not there is detection of a second network issue from the multiple network issues, and wherein the second code is concatenated with the first code in the network diagnosis code information; and 
generating an encapsulated packet by encapsulating the egress packet with an outer header that specifies the network diagnosis code information having the concatenated first and second codes.
From a related technology, Briscoe teaches determining, by one or more logical forwarding elements supported by the first computer system, whether each of multiple network issues is detected for the egress packet or a datapath between the first computing instance and the second computing instance; (Briscoe, FIG. 2, ¶0096, detecting by a traffic management module whether a characteristic property is detected for an egress packet or a data path between a first and second computing instance)
generating network diagnosis code information specifying whether each of the multiple network issues is or not detected, (¶0024, generating data for ECN field) and
generating an encapsulated packet (Briscoe, FIG. 2, ¶0096, encapsulating packets with an appropriate outer header) by encapsulating the egress packet with an outer header that specifies the network diagnosis code information and is addressed from the first computer system to a second computer system. (Briscoe, ¶0019-¶0031, Encapsulation of Explicit Congestion Notification (ECN); ¶0024, wherein the outer header includes an ECN field; ¶0023, having a value for Congestion Experienced (CE) which signals congestion, i.e. network diagnosis code information; ¶0006, the destination address in the IP header)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for maintaining data plane connectivity taught by Mathew to encapsulating network information with packets in order to provide notification of network issues information in order to more effectively manage network problems. 
However, Matthew in view of Briscoe does not explicitly teach wherein the second code is concatenated with the first code in the network diagnosis code information.
From a related technology, Love teaches wherein the network diagnosis code information (¶0023, error control code) specifies: a first code that indicates whether or not there is detection of a first network issue from the multiple network issues (FIG. 1, ¶0023, using a first error control code) and a second code that indicates whether or not there is detection of a second network issue from the multiple network issues (FIG. 1, ¶0025, using a second error control code) and wherein the second code is concatenated with the first code in the network diagnosis code information; (¶0025, wherein two or more error control codes are concatenated in the error control code)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matthew in view of Briscoe to further incorporate the teachings of Love wherein error codes are concatenated with one another in order to more efficiently communicate network information. 

Claim 4	Mathew in view of Briscoe and Love teaches Claim 1, wherein generating the encapsulated packet comprises: 
configuring the outer header according to a tunneling protocol associated with a tunnel connecting a first virtual tunnel endpoint supported by the first computer system and a second virtual tunnel endpoint supported by the second computer system. (Mathew, ¶0019 and ¶0020, configuring the outer (tunnel) header according to a suitable tunneling protocol support by members of the logical overlay network)

Claim 5	Mathew in view of Briscoe and Love teaches Claim 1, wherein determining whether each of the multiple network issues is detected comprises:
determining whether one or more of the following is detected or not detected: network address conflict, reachability issue, congestion issue, (Briscoe, ¶0023, Congestion Experienced (CE) which signals congestion) latency issue,) jitter issue, throughput issue, network parameter configuration issue, and network security issue. 

Claim 8 	Mathew in view of Briscoe and Love teaches a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a first computer system, cause the processor to perform network diagnosis, wherein Mathew in view of Briscoe teaches the network diagnosis as described for Claim 1.

Claims 11-12 are taught by Mathew in view of Briscoe and Love as described for Claims 4-5.

Claim 15 	Mathew in view of Briscoe and Love teaches a computer system, comprising: a processor; and a non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor, wherein Mathew in view of Briscoe and Love teaches the method of performed by the processor as described for Claim 1.

Claims 18-19 are taught by Mathew in view of Briscoe and Love as described for Claims 4-5.

2.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (US 20190028300 A1) in view of Briscoe et al. (US 20130088997 A1) and Love et al. (US 20190238263 A1) and in further view of Yemini et al. (US 5528516 A).

Claim 2	Mathew in view of Briscoe and Love teaches Claim 1, but does not explicitly teach 
wherein generating the network diagnosis code information comprises:
generating the network diagnosis code information that includes multiple codes associated with the respective multiple network issues, wherein a first code is set to indicate the detection of the first network issue, or a second code is set to indicate no detection of the second network issue.
From a related technology, Yemini teaches generating network diagnosis code information that includes multiple codes associated with respective multiple network issues, (FIG. 5A, Col. 22, Lines, 7-13, generating a deterministic correlation matrix, wherein the matrix comprises a code; Col. 7, Lines 9-26, wherein the multiple issues (P) being observed are for a computer network) wherein a first code is set to indicate the detection of a first network issue, or a second code is set to indicate no detection of a second network issue. (FIG. 5A, Col. 22, Lines, 7-13, wherein a 1 or 0 indicates a symptom, i.e. the detection, of an issue or problem)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mathew in view of Briscoe in order for the network status information of Wang to implement the correlation techniques described in Yemini in order to accurately analyze discrete problems needing remediation. (Yemini, Col. 1, Lines 48-57)

Claim 3	Mathew in view of Briscoe, Love and Yemini teaches Claim 2, and further teaches wherein generating the network diagnosis code information comprises:
generating the network diagnosis code information in the form of a bitmap that includes multiple codes that are each set to either non-zero to indicate detection or zero to indicate no detection. (Yemini, FIG. 5A, Col. 22, Lines, 7-13,  wherein a 1 or 0 indicates a symptom, i.e. the detection, of an issue or problem)

Claims 9-10 and 16-17 are taught by Mathew in view of Briscoe, Love and Yemini.

3.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (US 20190028300 A1) in view of Briscoe et al. (US 20130088997 A1) and Love et al. (US 20190238263 A1) and in further view of Rahman et al. (US 20200177458 A1)

Claim 6	Mathew in view of Briscoe, Love teaches Claim 1, and further teaches 
receiving, from the second computer system, an encapsulated ingress packet that includes an ingress outer header specifying ingress network diagnosis code information generated by the second computer system. (Examiner notes while FIG. 5 and FIG. 6 and their related section cover packets from VM1 131 to VM 133, this is provided for exemplary purposes, and packets would also go through the intermediary host given loss of data plane connectivity 430, FIG. 6, ¶0036, and both ingress and egress packets, ¶0019) 
However, Mathew in view of Briscoe does not explicitly teach o

in response to determination that the ingress network diagnosis code information indicates detection of a particular network issue, performing one or more remediation actions based on the ingress network diagnosis code information.
From a related technology, Rahman teaches in response to determination that information indicates detection of a particular network issue, (FIG. 3, steps 335 and 350, ¶0051 and ¶0055, determining a root cause of a received policy trigger, the root cause being a particular network issues such as a failure of the virtual packet data network gateway) performing one or more remediation actions based on the ingress network diagnosis code information. (FIG. 3, step 355, ¶0056, transmitting a notification of a policy trigger to a software defined network controller, i.e. a management entity) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mathew in view of Wang to have the intermediary host of Mathew to respond to a receiving information indicating a particular network issue, as communicated to the intermediary as taught by Want, to further perform a remedial action as taught in Rahman in order to enable real-time, scalable analytics that may improve network performance. (Rahman, ¶0002)

Claim 7	Mathew in view of Briscoe, Love and Rahman teaches Claim 6, and further teaches performing one or more of the following remediation actions: 
reporting the detection of the particular network issue to a management entity, (Rahman, FIG. 3, step 355, ¶0056, transmitting a notification of a policy trigger to a software defined network controller, i.e. a management entity) updating a routing configuration and updating a network parameter.

Claims 13-14 and 20-21 are taught by Mathew in view of Briscoe, Love and Rahman as described for Claims 6-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442